Name: 82/856/EEC: Council Decision of 10 December 1982 amending Decisions 75/459/EEC, 76/206/EEC, 77/803/EEC and 77/804/EEC concerning European Social Fund aid measures for certain categories of persons
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-12-18

 Avis juridique important|31982D085682/856/EEC: Council Decision of 10 December 1982 amending Decisions 75/459/EEC, 76/206/EEC, 77/803/EEC and 77/804/EEC concerning European Social Fund aid measures for certain categories of persons Official Journal L 357 , 18/12/1982 P. 0026 - 0026*****COUNCIL DECISION of 10 December 1982 amending Decisions 75/459/EEC, 76/206/EEC, 77/803/EEC and 77/804/EEC concerning European Social Fund aid measures for certain categories of persons (82/856/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 71/66/EEC of 1 February 1971 on the reform of the European Social Fund (1), as amended by Decision 77/801/EEC (2), and in particular Article 4 thereof, Having regard to the proposal from the Commission, Whereas: - Council Decision 75/459/EEC of 22 July 1975 on action by the European Social Fund for persons affected by employment difficulties (3), - Council Decision 76/206/EEC of 9 February 1976 on intervention by the European Social Fund in favour of persons occupied in the textile and clothing industries (4), - Council Decision 77/803/EEC of 20 December 1977 on action by the European Social Fund for migrant workers (5), - Council Decision 77/804/EEC of 20 December 1977 on action by the European Social Fund for women (6), as last amended by Decision 80/1117/EEC (7), apply only to operations covered by applications for assistance approved by the Commission before 1 January 1983; whereas the imbalance in the fields of employment covered by the said Decisions persists; whereas the time limit on intervention should accordingly be abolished, HAS DECIDED AS FOLLOWS: Article 1 1. The second paragraph of Article 5 of Decision 75/459/EEC is hereby deleted. 2. The second paragraph of Article 3 of Decision 76/206/EEC is hereby deleted. 3. The second paragraph of Article 4 of Decision 77/803/EEC is hereby deleted. 4. The second paragraph of Article 3 of Decision 77/804/EEC is hereby deleted. Article 2 This Decision shall take effect on 1 January 1983. Done at Brussels, 10 December 1982. For the Council The President G. FENGER MOELLER (1) OJ No L 28, 4. 2. 1971, p. 15. (2) OJ No L 337, 27. 12. 1977, p. 8. (3) OJ No L 199, 30. 7. 1975, p. 36. (4) OJ No L 39, 14. 2. 1976, p. 39. (5) OJ No L 337, 27. 12. 1977, p. 12. (6) OJ No L 337, 27. 12. 1977, p. 14. (7) OJ No L 332, 10. 12. 1980, p. 17.